Title: From Thomas Jefferson to David Humphreys, 9 April 1792
From: Jefferson, Thomas
To: Humphreys, David


          
            Dear Sir
            Philadelphia Apr. 9. 1792.
          
          My last to you were of the 29th. of Nov. and 13th. of Dec. I have now to acknoledge the receipt of your Nos. 34. to 44. inclusive.  The river here and at New York having remained longer blocked with ice than has been usual, has occasioned a longer interval than usual between my letters. I am particularly to acknolege that Mr. Barclay’s receipt of draughts from you on our bankers in Holland for 32,175 florins has come safely to my hands, and is deposited in my office where it will be to be found wrapped in the letter in which it came. You have been before informed of the failure of our arms against the Indians the last year. Genl. St. Clair has now resigned that command. We are raising our Western force to 5000. men.—The stockjobbing speculations have occupied some of our countrymen to such a degree as to give sincere uneasiness to those who would rather see their capitals employed in commerce, manufactures, buildings and agriculture. The failure of Mr. Duer, the chief of that description of people, has already produced some other bankruptcies, and more are apprehended. He had obtained money from great numbers of small tradesmen and farmers, tempting them by usurious interest, which has made the distress very extensive. Congress will adjourn within a fortnight. The President has negatived their representation bill, as framed on principles contrary to the constitution. I suppose another will be pressed allowing simply a representative for every thirty or thirty three thousand in each state. The troubles in the French island continue extreme. We have as yet heard of the arrival but of a few troops. There begins to be reason to apprehend the negroes will perhaps never be entirely reduced.—A commission is issued to Mr. Carmichael and Mr. Short to treat with the court of Madrid on the subjects heretofore in negociation between us. I suppose Mr. Short will be in Madrid by the last of May. We expect Majr. Pinkney here hourly on his way to London as our Minister Plenipotentiary to that court. For a state of our transactions in general, I refer you to the newspapers which accompany this. I put under your cover letters and newspapers for Mr. Carmichael and Mr. Barclay, which I pray you to contrive by some sure conveyances. We must make you for some time the common center of our correspondence. I am with great & sincere esteem Dear Sir Your most obedt & most humble servt,
          
            Th: Jefferson
          
        